Citation Nr: 1118926	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-19 412 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for varicose veins of the right leg.  

2.  Entitlement to service connection for varicose veins of the right leg on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2008 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board recognizes that the RO reopened the Veteran's claim for service connection for varicose veins of the right leg.  The issue that was then considered, denied, and appealed to the Board was entitlement to service connection for varicose veins of the right leg on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for varicose veins of the right leg.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2010); 38 C.F.R. § 3.156a (2010).  

As it so happens, the Board will agree with the decision of the RO to reopen, and will then consider the claim on a de novo basis.  As a result, the Veteran's claim has been recharacterized as two separate issues, as listed on the first page of this decision. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of this hearing is in the claims folder. 

The issue of entitlement to service connection for varicose veins of the right leg on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for varicose veins of the right leg was denied in a January 2003 rating decision; it was held that varicose veins were first shown several years after service and were not shown to be related to service; the Veteran did not submit a notice of disagreement with this decision after the receipt of notice thereof. 

2.  Evidence considered by the January 2003 rating decision included private medical records dating from 1964 to 2001, VA treatment records from 2000, and lay statements from the Veteran and others; service connection was denied on the basis that there was no evidence to show the development of varicose veins in service or within one year of discharge from service, and no evidence of a nexus between any event in service and the current diagnosis of varicose veins.  

3.  Evidence received since January 2003 includes a medical opinion not previously of record that addresses a reason for the prior denial and provides a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied entitlement to service connection for varicose veins of the right leg is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010).  

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for varicose veins of the right leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given that the decision to reopen the Veteran's claim is favorable, any failure in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he developed varicose veins due to the strenuous physical activities he was required to perform during basic training.  He states that he never had varicose veins or related problems prior to entering service, and that he did not experience such problems during high school just prior to service.  The Veteran further notes that he required treatment for his disability soon after service, that he underwent vein ligation less than four years after discharge, and that he has continued to suffer from his disability and require periodic treatment since that time. 

The record shows that the Veteran submitted a previous claim for service connection for varicose veins of the right leg, and that this claim was denied in a January 2003 rating decision.  It was held that the evidence showed varicose veins several years after service, and that there was no showing that they were related to service.  The Veteran was notified of this decision and of his right to appeal in a January 2003 letter, but he did not submit a notice of disagreement.  Therefore, the January 2003 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, the evidence considered by the January 2003 rating decision included private medical records dating from 1964 to 2001, VA treatment records from 2000, and lay statements from the Veteran and others.  As noted, the decision denied service connection on the basis that there was no evidence to show the development of varicose veins in service or within one year of discharge from service, and no evidence of a nexus between any event in service and the current diagnosis of varicose veins.  

The evidence submitted since January 2003 includes additional private medical records and letters from private doctors, the transcripts of the Veteran's testimony from two hearings, lay statements from family members, and the Veteran's own statements.  

In a May 2008 letter, J.F.L., M.D. states that he has been involved in the Veteran's medical care since 1984.  After reviewing the Veteran's previous medical and military records, obtaining a thorough history and a complete physical examination, Dr. L. said that the Veteran had been free of any ulcers when he was inducted in June 1960, and that the induction examination failed to detect any varicosities.  Several months later he had not only developed multiple tortuous varicose veins bilaterally, he had developed several open ulcerations that required hospitalization.  The Veteran's medical condition precluded further service, and he was discharged.  Dr. L. opined that he had no doubt but that the Veteran's condition began just after induction into service.  He added that it was his clinical judgment that the Veteran's lifelong problems of venous insufficiency and ulcerations were a direct result of the physical stress of basic training and the long hours he was required to be on his feet.  

The Board finds that the May 2008 letter from Dr. L. is evidence that is both new and material.  It is new in that it contains relevant information that was not available to the January 2003 decision makers, namely the opinion that the Veteran's disability began shortly after induction into active service and was due to the physical stress of basic training.  It is material in that it addresses a basis for the January 2003 denial, which was that there was no evidence that the Veteran's disability began during service.  Therefore, as the Veteran has submitted evidence that is both new and material, his claim for service connection for varicose veins of the right leg is reopened.  It is unclear what records the doctor had for review, but that matter is addressed in the Remand, below.

Consideration of the Veteran's claim for service connection for varicose veins of the right leg on a de novo basis will be addressed in the following remand section. 

	

ORDER

New and material evidence to reopen the Veteran's claim for service connection for varicose veins of the right leg has been received; to this extent only the Veteran's appeal is allowed. 



REMAND

The record shows that the RO has made numerous attempts to obtain the Veteran's service treatment records, but that they are unavailable and presumed to have been destroyed in a fire at the storage facility.  More recently, a request to obtain the Veteran's personnel records obtained only another copy of his DD-214, and it appears that these records were also destroyed by fire.  An attempt to obtain morning reports from the Surgeon General's office was also unsuccessful.  

When service treatment records are destroyed, the Board has a heightened obligation to provide explanations of reasons or bases for its findings and to consider the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  

However, the Board notes that the May 2008 letter from Dr. L. states that he formulated his opinion after a review that included the Veteran's ".....previous medical and military records,.......".  He also references the Veteran's initial military physical examination.  Dr. L. indicated that he could be contacted in order to provide any further assistance or information that was required.  

As there are no military records in the claims folder to include either service treatment records or personnel records, the Board finds that an attempt must be made to obtain any service treatment or personnel records from Dr. L. and the Veteran.  The doctor should also be requested to identify with greater specificity which records he relied on to formulate his opinions that the Veteran did not have his disability prior to entering service and that it began just after induction, and that the Veteran's lifelong venous insufficiency and ulcerations were the direct result of the physical stress of basic training.  In particular, he should indicate whether or not he personally reviewed a copy of the physical examination provided the Veteran at his entrance to active service that was referenced in the May 2008 letter.

The record also indicates that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since January 1985.  The RO requested that SSA provide a copy of the award decision as well as the medical records on which the decision was based in July 2001.  The claims folder does not seem to contain a reply.  

The Courts have indicated that the VA is obligated to obtain records from the SSA.  The VA has an obligation to obtain all pertinent records from other government agencies, or to verify that these records are unobtainable.  38 C.F.R. § 3.159(c)(2).  Therefore, the Board finds that another attempt must be made to obtain the Veteran's SSA records and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit copies of any service treatment records or personnel records that may be in his possession.  

2.  After obtaining any permission that may be deemed necessary, contact J.F.L.,M.D. (the complete name and address is found in the May 2008 letter) and request that he provide any of the Veteran's service treatment records or military personnel records that may be in his possession.  If he does not have copies of these records, he should also be requested to state whether or not he personally saw any of them, in particular the initial physical examination at the Veteran's induction that he cited in his opinion.  Records of all treatment he has rendered should be requested to the extent not already provided.

3.  Contact SSA and request a copy of the decision that awarded the Veteran disability benefits in 1985.  Also, request that SSA provide the medical records on which this decision was based.  If it is determined that these records are unavailable, this should be documented in the claims folder. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


